78 N.Y.2d 873 (1991)
In the Matter of Yeroush Corporation, Respondent,
v.
Eli Nhaissi, Appellant.
Court of Appeals of the State of New York.
Argued April 24, 1991.
Decided June 4, 1991.
Ralph Pernick and Clifford J. Chu for appellant.
Edward H. Weinberg for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*874MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Yeroush Corporation obtained a $141,000 arbitration award in connection with its discharge as the contractor hired to complete construction for Nhaissi. Supreme Court confirmed the award, denying Nhaissi's cross motion for vacatur on the ground of "corruption, fraud or misconduct" (CPLR 7511 [b] [1] [i]), and the Appellate Division affirmed.
Nhaissi, as appellant, urges that his motion to vacate the arbitration award should have been granted because of statements made by Yeroush's president to Nhaissi's architect  an individual at the time involved in ongoing construction work with both parties. As evidence of misconduct, Nhaissi points to the architect's affidavit reciting that Yeroush's president told him to testify "`fairly' so as not to jeopardize [their] relationship." Nhaissi urges that this affidavit entitles him to vacatur of the arbitration award, or at least a hearing on the issue of misconduct. We disagree. There is no reason to disturb Supreme Court's determination as a matter of law that the statements in the architect's affidavit in no way rise to the level of "misconduct" under the CPLR.
Order affirmed, with costs, in a memorandum.